Title: Benjamin Rush to Thomas Jefferson, 11 February 1812
From: Rush, Benjamin
To: Jefferson, Thomas


          
                  Dear Sir 
                  Philadelphia Feb: 11th 1812
          
		  
		  Few 
                  eforts of the Acts of my life have given me more pleasure than the one you are pleased to acknowledge in your last letter.
          I wish in your reply to Mr Adams’s letter you had given him the echo of his Communications to you respecting his daughter Mrs Smith and her husband. The former has been saved from certain death by a painful operation, and the honor & interest of the latter lie near his heart. I wish he could be provided for in the new Army. He possesses with a fine martial Appearance,
			 military talents and knowledge. I well recollect upon his return to America After visiting the Continent of Europe, being much struck with his details of the improvements in the Art of War with which he had taken pains to make himself acquainted at 
                  during A residence of some weeks at Berlin.
          It will give me pleasure to hear of a frequent exchange of letters between you and Mr Adams. I associate the idea of your early friendship for each other, founded upon a Sympathy of just opinions and feelings, with every retrospect I take of the great political moral & intellectual Atchievements of the Congresses of 1775 and 1776.
		  
		  
          Health, respect and friendship! from Dear Sir yours truly, and Affectionately
                  Benjn Rush
        